Citation Nr: 1716541	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO. 11-21 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a gunshot wound to the left leg with damage to muscle group XII.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his friend


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Board remanded the issue on appeal for additional development in October 2014. The directives having been substantially complied with, the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its October 2014 remand, the Board also remanded the issue of reopening a claim of service connection for a lower back condition for issuance of a Statement of the Case (SOC). See Manlincon v. West, 12 Vet. App. 238 (1999). The SOC was issued in July 2015, and the Veteran was properly notified thereof. However, a substantive appeal was not filed within the applicable appellate period. The Board is mindful that the Veteran's representative, in a May 2016 VA Form 646, listed one of the issues on appeal as entitlement to service connection for a lower back condition. Even accepting that this submission from the representative reflects a desire to perfect an appeal for the service connection issue, the VA Form 646 is untimely. The document was received more than one year after notice of the June 2011 rating decision and more than 60 days following the July 2015 SOC. As such, that issue is no longer on appeal and has been removed from the title page.

The Veteran and his friend testified at a hearing before the undersigned Acting Veterans Law Judge (AVLJ) in December 2012. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In its October 2014 remand, the Board found that the issue of entitlement to an increased rating for scar tissue had been raised by the record in a September 2010 claim and referred that issue for adjudication by the Agency of Original Jurisdiction (AOJ). As the issue has not yet been adjudicated and the Board still does not have jurisdiction over it, it is re-referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

In July 2016 correspondence and prior to the promulgation of a Board decision, the Veteran stated he wished to withdraw his appeal of entitlement to an initial rating in excess of 10 percent for a gunshot wound to the left leg with damage to muscle group XII.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met; the Board does not have appellate jurisdiction to review the claim for entitlement to an initial rating in excess of 10 percent for a gunshot wound to the left leg with damage to muscle group XII. 38 U.S.C.A. §§ 7105(a), 7108 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision, or may be withdrawn on the record at a hearing.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the veteran or by his authorized representative.  38 C.F.R. § 20.204. 

In this case, following the October 2014 Board remand the Veteran stated in July 2016 correspondence that he wished to "have the claim that is listed on appeal . . . withdrawn."  

The Veteran's representative subsequently filed a brief in support of his claim in December 2016.  However, the Board notes the Veteran unequivocally withdrew his appeal with respect to the pending issue in July 2016.  In addition, there is no correspondence in the record from the Veteran or his representative regarding his claim between the July 2016 withdrawal and the December 2016 brief. 

Under these circumstances, the Board has determined the December 2016 brief was filed inadvertently by the Veteran's representative, without recognizing the claim had previously been withdrawn.  In addition, the Board again notes the withdrawal was effective when received by the RO in July 2016, notwithstanding the subsequent filing of the December 2016 brief.  See 38 C.F.R. § 20.204 (3) (2016).  If the Veteran wishes to re-file his claim in the future, he may do so.

Accordingly, the Board finds there remains no allegation of error of fact or law for appellate consideration with regard to this issue.  Thus, the Board no longer has jurisdiction to review the appeal regarding this issue, and the claim is dismissed.


ORDER

The appeal regarding the claim of entitlement to an initial rating in excess of 10 percent for a gunshot wound to the left leg with damage to muscle group XII is dismissed.



____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


